 

 

Case 2:21-cr-20572-DPH-DRG ECF No. 1, PagelD.1 Filed 09/09/21 Page 1 of 4

UNITED STATES DISTRICT COURT
HASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff, Case: 2:21-cr-20572

Judge: Hood, Denise Page
MJ: Grand, David R.

"VS" Filed: 09-09-2021 At 03:27 PM
INDI USA VS GAYLES (DP)

D-1 DAMIEN GAYLES,

Defendant.

 

INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE
18 U.S.C. § 922(g)(1) - Felon in possession of a firearm

D-1 DAMIEN GAYLES

That on or about August 17, 2021, in the Eastern District of
Michigan, Southern Division, the defendant, DAMIEN GAYLES,
knowing that he had been convicted of a crime punishable by a term of
imprisonment exceeding one year, a felony offense, did knowingly and
unlawfully possess a firearm, to-wit: one Taurus, GC2, 9 mm pistol which
was manufactured outside the State of Michigan and thus traveled in
interstate or foreign commerce, in violation of Title 18, United States

Code, Section 922(g)(1).

 

 
 

[i

'

|
:

 

Case 2:21-cr-20572-DPH-DRG ECF No. 1, PagelD.2 Filed 09/09/21 Page 2 of 4

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d) and 28 U.S.C. § 2461

 

The above allegations contained in this Indictment are hereby
incorporated by reference for the purpose of alleging forfeiture pursuant
to Title 18, United States Code, Section 924(d), together with Title 28,
United States Code, Section 2461(c). Upon conviction of the offense(s)
alleged in this Indictment, Defendant DAMIEN GAYLES shall forfeit to
the United States any firearm and ammunition involved in or used in the
knowing commission of the offense(s), including, but not limited to a

Taurus, GC2, 9 mm pistol and ammunition, pursuant to Title 18,

 

 
 

Case 2:21-cr-20572-DPH-DRG ECF No. 1, PagelD.3 Filed 09/09/21 Page 3 of 4

United States Code, Section 924(d) and Title 28, United States Code,

Section 2461(c).

SAIMA S. MOHSIN
Acting United States Attorney

s/ Benjamin C. Coats

BENJAMIN C. COATS
Chief, Major Crimes Unit
Assistant United States Attorney

s/Jeanine Brunson

JEANINE BRUNSON

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211

(813) 226-9597
jeanine.brunson@usdoj.gov

Dated: September 9, 2021

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

 

 
 

Case 2:21-cr-20572-DPH-DRG ECF No. 1, PagelD.4 Filed 09/09/21 Page 4 of 4

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 

 

 

Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)(4)": Judge Assigned:
Y?
Ll ves No AUSA’s Initials: CY

 

 

 

li a

Case Title: USA v. DAMIEN GAYLES

County where offense occurred : Wayne

Check One: Felony [_|Misdemeanor L]Petty
indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 21-mj-30423 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

Superseding to Case No:

Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_|Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

    

September 9, 2021

Date nine Brunson

Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone:(313) 226-9597

Fax: (313) 226-2372

E-Mail address: jeanine.brunson@usdoj.gov
Attorney Bar #; P55429

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 

 
